DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al US 6280436 B1 in further view of Crane et al (US 4287410 A).
Re claim 1, Freeman et al discloses a system for tracking movement of an eye, comprising: a camera system configured to generate a plurality of images of the eye (see at least 30 interface for cameras); a computer system (see at least numeral 12) comprising: a memory configured to store the plurality of images and store at least one of the images as a reference image (see at least numeral 12 computer inherently includes memory); and one or more processors (see at least numeral 16 and 34) configured to: track movement of the eye within a tracking range by comparing a current image of the plurality of images with the reference image, and by determining a movement of the eye from the comparison of the current image and the reference image, the tracking range having one or more alert points (see at least col. 4 line 25 through col. 5, line 30 describes steps of process); and determine an orientation of the eye relative to at least one alert point of the tracking range (see at least col. 4 line 25 through col. 5, line 30 describes steps of process, laser point and pupil center); and an output device configured to output a range indicator that indicates the orientation of the eye relative to the at least one alert point of the tracking range (see at least numeral 40).

	However, in the same field of endeavor Crane et al teaches measuring eye rotation and orientation in the abstract and throughout the reference.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Freeman et al to include the above cited limitation as taught by Crane et al for the predictable result of more accurate tracking signals addressing translation artifacts and eye rotation (col. 2, lines 1-10).
	Re claim 2, Freeman discloses wherein the output device comprises a display that shows the range indicator as a graphical element (see at least col. 3, lines 50-52).
	Re claim 3, Freeman discloses wherein the graphical element comprises: a linear element representing the tracking range, the linear element having at least one alert point element representing the at least one alert point of the tracking range (see at least alignment marker col, 4 lines 1-10); and a slider element corresponding to the eye, the position of the slider relative to the alert point element representing the rotational orientation of the eye relative to the at least one alert point of the tracking range (see at least PC mouse cursor col. 4, lines 7-9).
	Re claim 4, Freeman discloses wherein the graphical element comprises: a linear element representing the tracking range, the linear element having at least one alert point element representing the at least one alert point of the tracking range (see at least alignment marker col, 4 lines 1-10); and an arrow element corresponding to the eye, the position where the arrow points relative to the alert point element representing the rotational orientation of the eye relative to the at least one alert point of the tracking range (see at least PC mouse cursor col. 4, lines 7-9).

Re claim 6, Freeman discloses wherein the graphical element changes continuously from a first shape to a second shape to indicate a change in the rotational orientation of the eye relative to the at least one alert point of the tracking range (see at least PC mouse cursor col. 4, lines 7-9).
Re claim 7, Freeman et al in view of Crane et al does not explicitly disclose wherein the graphical element changes continuously from a first size to a second size to indicate a change in the orientation of the eye relative to the at least one alert point of the tracking range.
	It would have been an obvious matter of choice to have the above cited limitation, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  One would be motivated to do this because changes in size are easily perceptible by the human eye.
Re claim 8, Freeman discloses wherein the graphical element shows a first number that continuously changes to a second number to indicate a change in the rotational orientation of the eye relative to the at least one alert point of the tracking range (see at least col. 4 , lines 9-13 coordinates recorded, coordinates represented by letters and numbers which change as position changes).
	Re claim 9, Freeman discloses wherein the graphical element shows a first word that changes to a second word to indicate a change in the rotational orientation of the eye relative 
	Re claim 10, Freeman et al in view of Crane et al does not explicitly disclose wherein the output device comprises a speaker that emits the range indicator as a sound.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that to get one’s attention there are 5 senses limited to human perception to bring attention to an alert.
As for the nature of human perception of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that human attention may be achieved.  And these 5, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve attention would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including fast recognition.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since sight and sound are easily interchanged easily and sound has the benefit of informing or warning without inherently removing visual attention which is integral to ocular laser surgical systems. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing viewing to sound or hearing which is another of the finite options.


	Re claim 14, Freeman discloses wherein the image processing system receives a selection of an alert point of the one or more alert points from user input (see at least numeral 38).
	Re claim 15, Freeman discloses further comprising a laser system (see at least abstract line 1-2) configured to: receive a notification of the movement of the eye (see eye tracking system 12); and change a laser beam position in response to the notification (see at least abstract).
	Re claim 16, Freeman discloses a method for tracking the movement of an eye, comprising: generating a plurality of images of the eye (see at least 30 interface for cameras); storing the plurality of images and at least one of the images as a reference image (see at least numeral 12); and tracking movement of the eye within a tracking range by comparing a current image of the plurality of images with the reference image, and by determining a movement of the eye from the comparison of the current image and the reference image, the tracking range having one or more alert points (see at least col. 4 line 25 through col. 5, line 30 describes steps of process, laser point and pupil center); and determining an orientation of the eye relative to at least one alert point of the tracking range (see at least col. 4 line 25 through col. 5, line 30 describes steps of process, laser point and pupil center); and outputting a range indicator that indicates the orientation of the eye relative to the at least one alert point of the tracking range (see at least alignment marker col, 4 lines 1-10).
	However, in the same field of endeavor Crane et al teaches measuring eye rotation and orientation in the abstract and throughout the reference.
.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al US 6280436 B1 and Crane et al (US 4287410 A) as applied to claims above, and further in view of Boyden et al US 9550029 B2.
Re claim 11, Freeman et al and Crane et al do not explicitly disclose wherein the speaker emits a sound that continuously changes in frequency to indicate a change in the orientation of the eye relative to the at least one alert point of the tracking range.
	However Boyden is a surgical/medical device which teaches utilizing an alert function using sound with adjusted tone, frequency or volume (see at least col. 27, lines 50 through col. 28, line 19)
	Re claim 12, Freeman et al and Crane et al do not explicitly disclose wherein the speaker emits a sound that continuously changes in volume to indicate a change in the orientation of the eye relative to the at least one alert point of the tracking range.
However Boyden is a surgical/medical device which teaches utilizing an alert function using sound with adjusted tone, frequency or volume (see at least col. 27, lines 50 through col. 28, line 19)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Freeman et al and Crane et al to have the above 
Re claim 13, Freeman et al and Crane et al do not explicitly disclose wherein the speaker emits words to indicate a change in the orientation of the eye relative to the at least one alert point of the tracking range.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that to get one’s attention there are only a certain number of methods providing information to an operator.
As for the nature of human perception of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that human attention may be achieved.  And these options of sounds tones, buzzes, beeps, bops, and worrds, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve attention would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including fast recognition.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since words provide more information to the user than other warning indication sounds. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use words which is another of the finite options.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Portions of the text are provided for context but are not limiting the disclosure.  Review of references would be beneficial for expediting prosecution.
US 4373787 A
A three dimensional eye tracker, for measuring as a function of time the point in three dimensional space on which the eye is fixed, includes a portion which functions as a two dimensional double Purkinje eye tracker for measuring movement of the eye in rotation and translation, an automatic optometer portion for measuring the refractive power of the eye, and a common optical path simultaneously to provide corrections for both portions of the instrument. The two dimensional eye tracker portion incorporates a means for directing a beam into the eye, thereby forming first and fourth Purkinje images, and measuring means responsive to the first and fourth Purkinje images to generate output signals indicative of eye rotation and translation. The automatic optometer portion alternately directs a light beam through different areas of the eye lens and includes a mechanism for altering the directed light beam until the image on the retina does not move. The common optical path for the light beams includes elements that stabilize the eye image in a way to make alignment of the subject in the instrument relatively easy and also to avoid errors both in measurement of refractive power and for direction of gaze due to translation and axial movement of the eye. Polarizers and mechanical stops are incorporated in the optometer portion to provide optical isolation between the eye tracker and the optometer portions, and electrical filtration is provided in both portions of the instrument further to avoid interference.
US 7044602 B2
Methods and systems for tracking a position and torsional orientation of a patient's eye. In one embodiment, the present invention provides methods and software for registering a first image of an eye with a second image of an eye. In another embodiment, the present invention provides methods and software for tracking a torsional movement of the eye. In a particular usage, the present invention tracks the torsional cyclorotation and translational movement of a patient's eye so as to improve the delivery of a laser energy to the patient's cornea.
US 7480396 B2
eye position than just tracking the eye horizontal and vertical projection of the eye and its distance position with previously described systems and methods. The proposed advanced eye tracking system, hereafter called Eye Monitor, provides a multidimensional eye position measurement independent of pupil size changes and takes into account that iris landmarks are not always be visible in the diagnostic and/or treatment procedure. Translational movement of the eye are separately determined to provide a true rotation measurement of the eye relative to the diagnostic and/or treatment device in terms if pitch (vertical rotation), and yaw (horizontal rotation) and roll (torsional rotation) position of the eye. Furthermore, a measurement of the distance (depth) of the eye relative to the diagnostic and/or treatment device and measurement of thickness of specific materials such as the cornea can be provided. Foreign objects, such as surgical instruments need to be securely identified to prevent these instruments obstructing the surgical or measuring beam and therefore reducing the effectiveness of the correction or measurement.
US 7600873 B2
A method of determining the spatial relationship of an eye (10) of a person with respect to a camera device (20) which provides images of the eye (10) comprises: a model acquisition phase in which a customized model of the eye (10) is constructed and a reference spatial relationship of the eye model with respect to the camera device (20) is determined using a reference image of the eye (10); and a tracking phase in which position and/or rotation coordinates of the eye (10) are determined by aligning the eye model to a current image of the eye (10).
US 9552064 B2
The method can be implemented in various ways to include one or more of the following features. The display interface in collaboration with the processor can continuously adjust the position of the cursor based on updated locations of gaze of the eye. The photodetector module can track relative linear motions and rotational motions between the mobile device and the eye of the user, and generate the output signal which reflects effects of the relative linear motions and rotational motions on the location of gaze. The strength of the output signal from the photodetector module can proportional to the strengthen of the retroreflection of the eye, which can be proportional to the pupil size of the eye. The processor can process the output signal to determine the size of the pupil of the eye. The processor can process the output signal to determine a distance between the mobile device and the eye of the user. The mobile device can include a device exterior; and one or more buttons located on the mobile device to .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/              Primary Examiner, Art Unit 2872